ROSS, Circuit Judge
(concurring). I concur in the judgment, but am unable to agree that the suit was not properly brought on the equity side of the court. An action at law in assumpsit to recover the amount claimed by the government to be due it for the land erroneously patented to and sold by the railroad company to bona fide purchasers would not have afforded the complainant the relief to which it was entitled; for discovery was an essential prerequisite to the recovery of the money to which the government was entitled by virtue of the provisions of the acts of Congress referred to in the opinion, since the government could not know the various amounts due it under those acts from the railroad company by reason of the various sales and contracts for sales made by the company to and with the various bona fide purchasers. For that reason; therefore, if for no other, the suit was, in my opinion, properly brought on the equity side of the court, and the court having acquired jurisdiction of it for the essential purpose of finding out for what lands the railroad company owed it money, and how much, the complainant, on the coming in of the company’s answer, surely was not driven to the necessity of dismissing its bill and then commencing an action at law to recover the various sums of money shown by the discovery disclosed by the answer to be due the complainant. The equitable jurisdiction of the court having been properly invoked and having attached, the court below, I think, on well-settled principles, proceeded to the final decision of the entire case. United States v. Union Pacific R. Co., 160 U. S. 52, 16 Sup. Ct. 190, 40 L. Ed. 319; City of Walla Walla v. Walla Walla Water Co., 172 U. S. 12, 19 Sup. Ct. 77, 43 L. Ed. 341; Hopkins v. Grimshaw, 165 U. S. 342, 17 Sup. Ct. 401, 41 L. Ed. 739; Williamson v. Monroe (C. C.) 101 Fed. 322.
Moreover, I think the sales and contracts were so numerous and of such a nature as to make the required and demanded accounting properly cognizable in a court of equity, where the complainant’s rights *745in the premises could be more plainly, more adequately, and more completelv afforded than in any action at law. See Southern Pacific R. Co. v. United States, 200 U. S. 341, 26 Sup. Ct. 296, 50 L. Ed. 507; Southern Pacific R. Co. v. United States, 133 Fed. 651, 66 C. C. A. 581; United States v. Southern Pacific Co. (C. C.) 117 Fed. 544, and the numerous cases there cited.